124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nathaniel MOORE, Appellant,v.DAVID & SONS, a Division of Sunmark, Inc., Appellee.
No. 97-1464.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 9, 1997.Filed:  September 23, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The District Court,1 having determined that the plaintiff in this Title VII suit, Nathaniel Moore, had failed to create a genuine issue of material fact on the question of whether his employer's legitimate, nondiscriminatory articulated reasons for discharging Moore were pretextual, granted summary judgment in favor of the employer, David & Sons.  Moore appeals.  We have considered carefully all of Moore's arguments and conclude that the District Court's determination was correct.  Because the case requires only the application of well-settled legal principles, we forego extended discussion.


2
The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri